Citation Nr: 1818368	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  15-14 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health System in Gainesville, Florida


THE ISSUE

Entitlement to VA payment for private hospital treatment received on August 19 and 20, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to November 1954.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2014 decision by the United States Department of Veteran Affairs (VA) Health System in Gainesville, Florida (VA Health System). At issue is the Veteran's claim for VA payment for inpatient medical services that he received on August 19 and 20, 2014, at a private hospital, Capital Regional Medical Center (CRMC).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran had emergency medical treatment on August 19 and 20, 2014, at a private hospital, CRMC, which is in Tallahassee, Florida. He went to the emergency room at CRMC because he had an elevated heart rate. He submitted a claim for VA payment for that treatment.

The Veteran has not indicated that the August 2014 treatment at CRMC was preauthorized by VA, so the provisions of 38 U.S.C. § 1703, for payment when VA preauthorizes non-VA treatment because VA treatment is not available, and does not apply in this case. When a veteran receives treatment at a non-VA facility that is not preauthorized, there are two statutes that allow for claimants to be paid or reimburses for the medical expenses incurred for that treatment, specifically 38 U.S.C. § 1728 and 38 U.S.C. § 1725. Application of either statute generally depends on whether the veteran has an adjudicated service-connected disability. There is no indication that the Veteran has an adjudicated service-connected disability. Therefore 38 U.S.C. § 1728 is not applicable in this case. Any VA payment would have to be warranted under 38 U.S.C. § 1725.

Payment or reimbursement of non-VA emergency treatment for non-service-connected disorders is available if certain conditions are met. 38 U.S.C. § 1725; 38 C.F.R. §§ 17.1000-17.1008 (2017). One of the conditions for eligibility of VA payment is that the veteran has no entitlement to care or services under a health-plan contract. 38 U.S.C. § 1725(b)(3).

In the September 2014 decision, the Gainesville VA Health System denied VA payment for the August 2014 CRMC treatment because they found that the Veteran had health insurance coverage. In his September 2014 notice of disagreement, the Veteran wrote that he had a health plan, but that a staff member at that plan informed him that his plan did not include any benefit for hospital treatment, and that the insurer therefore would not pay for the August 2014 hospital treatment. In a February 2015 statement of the case, the Gainesville VA Health System stated, "The hospital was contacted and stated that [the Veteran's] insurance made payment leaving a $65.00 copayment."

Under 38 U.S.C. § 1725(c)(4)(4), VA may not reimburse a veteran for any copayment or similar payment that the veteran owes the third party or for which the veteran is responsible under a health-plan contract. For the portion of the treatment charges other than the copayment, the information the health-plan provided the Veteran differs from the information the hospital provided the Gainesville VA Health System. The assembled file does not include any documentation, record, or notation of the communication between the VA Health System and the hospital. To address the disagreement as to whether the insurer has paid the hospital, the Board is remanding the case for the VA Health System to provide a record of the communication from CRMC if possible, or if not to communicate again with CRMC and provide a record of that communication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Provide a record or written notation of the 2014 or 2015 communication with Capital Regional Medical Center (CRMC), in Tallahassee, Florida, in which a CRMC staff member stated that the Veteran's health-plan carrier paid for his August 19 and 20, 2014, treatment at CRMC, except for a copayment owed by the Veteran. A written notation of the communication made at the time of the communication is a sufficient record.

If a record of that communication is not available, contact CRMC again, and request confirmation that the Veteran's health-plan carrier paid for his August 19 and 20, 2014, treatment at CRMC, except for the copayment owed by the Veteran. Obtain that information in writing or make a written notation of the communication.

Arrange for any record or notation obtained to be associated with the Veteran's medical folder and his electronic (VBMS) claims file.

2. Thereafter, review the expanded medical folder and claims file and review the remanded claim. If that claim is not granted to the Veteran's satisfaction, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review, if otherwise in order.

The Board implies no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




